Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 371*—when presumed that sale of corporate stock intended. Where an owner of stock in a corporation sends a certificate of stock to another person with expressions of satisfaction that such other person is to become a stockholder of the corporation; and such other person replies inclosing a promissory note for the amount requested in the letter transmitting the certificate, such other person is to be presumed to have acquiesced in such owner’s interpretation of the transaction. 2. Contracts, I 31*—when promise made to third person to extend time for repurchase of stock not binding. Where a person purchases stock under an agreement that the seller will repurchase on request made within two years, which option the purchaser did not take advantage of within the period named, a promise made to a third person to extend the time for repurchase is not binding on the seller in the absence of evidence that such third person had authority to receive such promise on behalf of the purchaser. 3. Sales, § 329*—when evidence insufficient to sustain finding that time 'for repurchase of stock had been extended. On trial of a claim against the estate of a deceased person for the amount paid for stock purchased on an agreement that the deceased would repurchase on request made within two years, which option was never taken advantage of by the claimant, but where the theory of the claim was that the time for the repurchase of the stock had been extended, evidence held insufficient to sustain a finding that the time for repurchase of the stock had been extended.